The employer and insurance carrier have appealed from the decision of the Workmen’s Compensation Board in claimant’s favor. Claimant was employed as a gardener and caretaker. The board found that on June 24, 1944, while claimant was mowing the grass on the employer’s premises, something struck him in the left eye which resulted in the permanent loss of vision of that eye. The proof sustains the finding. Award affirmed, with costs to the Workmen’s Compensation Board. All concur. [See 271 App. Div. 757.]